Citation Nr: 0319493	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-24 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran is entitled to compensation under 
38 U.S.C.A. § 1151 for status post right first 
metacarpophalangeal joint (MPJ) fusion with tibial bone 
graft, after total joint dual joint hemi-implant (claimed as 
right leg and foot condition) as a result of VA surgeries 
performed in May 1993, May 1995, and September 1996 and 
subsequent treatment by VA.

 
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1962 to 
May 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida. 


REMAND

During the pendancy of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective and 
Applicability Provisions) (West 2002).  The VCAA had not been 
enacted when the RO initially adjudicated the appellant's 
claims currently on appeal, and the veteran has not been 
notified of the duty to assist provisions of the VCAA.  .  

The Board notes that the Federal Circuit in Disabled Veterans 
of America v. Secretary of Veterans Affairs invalidated the 
Board's ability to cure VCAA deficiencies.  Disabled Veterans 
of America v. Secretary of Veterans Affairs, Nos. 02-7304, 
7305-7316 (Fed. Cir. May 1, 2003).  Therefore, a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

The veteran asserts a claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for residuals 
occurring as a result of surgery of his 1st right MPJ 
performed by a VA hospital in May 1993, May 1995, and 
September 1996 and follow-up treatment beginning in September 
1996.  He maintains that he has experienced constant pain 
which radiates from his foot to his hip, that his body is out 
of balance, and that his right big toe protrudes outward 
affecting his ability to wear shoes.  He also complains of 
numbness in the area.

In the instant case, the veteran's claim for compensation 
benefits pursuant to 38 U.S.C. § 1151 was filed in March 
1998, after the effective date of the amended section 1151 
which reincorporates the fault requirement. 38 U.S.C. § 
1151(a)(1) (1997); Pub. L. No. 104-21, Title IV, § 422(a), 
Sept. 26, 1996, 110 Stat. 2926. Congress specifically 
provided that the amendments to section 1151 would be 
applicable to all claims filed on or after October 1, 1997.  
Id.  

The statute provides that compensation shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  A 
disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and: (1) 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility as defined in 38 U.S.C. § 1701(3)(A), and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability was proximately caused by the provision of 
training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31. 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1997).

When the claim was most recently considered and denied by the 
RO in a November 2002 supplement statement of the case 
(SSOC), it was reasoned that the veteran's right 1st MPJ 
fusion with tibial bone graft, after total joint dual joint 
hemi-implant worsened as a result of natural progress and not 
by VA medical or education service.  In response to the SSOC, 
Lydiann Antommattei-Seda, D.P.M. wrote that the veteran 
underwent surgery for the purpose of alleviating pain and 
that the condition was aggravated after surgery.  Dr. Seda 
opined that "[H]aving, not only constant pain, but increased 
amount of pain than prior to surgery, is not a natural and 
acceptable result of a surgical procedure performed to 
alleviate pain."  In this case, the record does not reflect 
that a physician has reviewed the file in order to assess the 
veteran's condition before and after the surgical procedures 
and treatment.  Therefore, the Board believes that additional 
development, specifically a medical opinion addressing the 
pertinent issues, is necessary prior to review.  

In addition, the record is not complete.  The record includes 
an abbreviated medical summary showing that the veteran was 
hospitalized from May 24 to May 26, 1993, for right hallus 
limitus and that a surgical intervention was scheduled.  
However, the record does not include the record of operative 
report of the May 1993 surgery.  In addition, the operative 
report of the May 1995 surgical removal of the implant of the 
1st right MPJ has not been associated with the claims file.  
The record also shows that the veteran is entitled to receive 
monthly disability benefits from the Social Security 
Administration; the medical records used to make the 
determination that he is disabled are not of record.  The 
documents described above are pertinent to the veteran's 
claim and should be associated with his claims file.  

Accordingly, this case is remanded to the RO for the 
following action:  


1.  The RO must review the claims file and ensure that 
all notification and the development required by the 
VCAA are completed.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  In particular, the RO 
should ensure that the notification requirements and 
development procedures contained in Sections 3 and 4 of 
the Act (38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  In this regard, the 
RO should contact the veteran and inform him of the 
types of documentation that can serve as evidence in 
regard to his current claims.

2.  The RO should obtain copies of VA operative 
reports pertaining to surgical procedures of the 
veteran's right 1st metacarpophalangeal joint 
performed in May 1993 and May 1995.  The RO should 
also obtain VA medical records for treatment of the 
veteran's right foot and leg disorder since 2000.  

3.  The RO should obtain copies of the medical 
records used as a basis to award Social Security 
Administration (SSA) disability benefits to the 
veteran in the SSA decision of May 15, 2001.  

4.  The RO should schedule a VA orthopedic and 
neurologic examination to determine the nature and 
extent of any current right foot and leg disorder. 
The RO should also refer the veteran's claims 
folder, accompanied by a copy of this REMAND, for 
review by the examiner(s) in order to determine 
whether the veteran incurred an additional 
disability following VA medical treatment in May 
1993, May 1995, September 1996, and/or by 
subsequent follow-up treatment beginning in 
September 1996.  

a.  Initially, the specialist is requested to 
review the claims folder and adequately summarize 
all of the relevant history pertaining to the 
veteran's right 1st MPJ, including relevant 
treatment and previous diagnoses.  The specialist 
is requested to determine, in light of the 
veteran's entire reported medical history, whether 
the veteran currently suffers from additional 
disability as a result of VA medical treatment in 
May 1993 and 1995, September 1996, and/or 
subsequent follow-up treatment beginning in 
September 1996.  The specialist should attempt to 
determine whether any preexisting disability 
increased, that is, whether additional disability 
was shown following the VA medical treatment(s).  

b.  If the specialist determines that additional 
disability exists following the May 1993, May 1995, 
September 1996, surgeries and/or by subsequent 
follow-up treatment beginning in September 1996, an 
opinion should be rendered as to whether such 
additional disability (1) is or is not causally 
related to VA medical treatment; (2) is merely 
coincidental with the VA medical treatment; (3) is 
the continuance or natural progress of the disease 
for which the VA medical treatment was authorized; 
or (4) is the certain or near certain result of the 
VA medical treatment; and (5) whether the proximate 
cause of the additional disability was 
carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of VA in furnishing the treatment provided 
by the VA in May 1993, May 1995, September 1996, 
and subsequent to September 1996.

Detailed explanations supporting the opinion(s) 
presented should be provided.  The complete 
findings and opinion of the specialist should be 
associated with the claims folder.

5.  Thereafter, the RO should review the claims file 
and ensure that all necessary notice and development 
has been undertaken.  If any development is 
incomplete, undertake appropriate corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Then, the RO should then readjudicate the 
claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for status post right first 
metacarpophalangeal joint (MPJ) fusion with tibial 
bone graft, after total joint dual joint hemi-
implant (claimed as right leg and foot condition) 
of VA surgeries performed in May 1993, May 1995, 
and September 1996 and subsequent treatment 
beginning in September 1996.  

7.  If the benefit sought remains denied, the 
veteran and his representative should be furnished 
an appropriate supplemental statement of the case 
and given the opportunity to respond.  Thereafter, 
the case should be returned to Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



